DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Davis Stevens on February 9, 2021.
The application has been amended as follows: 

Claim 1 amended as following:
1. (Currently Amended) A digital license plate having a display and supporting multiple power states, comprising:
a temperature sensor;
a power path control module to initiate power state changes and adjust power depending on a system state as determined by the temperature sensor; and
wherein [[the display that as critical temperatures are approached acts to display only legally required information or information that would not interfere with viewing of legally required information.


Allowable Subject Matter
Claims 1-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to a digital license plate vehicle having a display device that can display vehicle information according to the temperature sensor.
Each independent claim identifies, inter alia, the unique distinct features:
With respect to claim 1,
a power path control module to initiate power state changes and adjust power depending on a system state as determined by the temperature sensor; and
wherein the display that as critical temperatures are approached acts to display only legally required information or information that would not interfere with viewing of legally required information.
With respect to claim 18, 
measuring temperature of at least one of ambient temperature or the bistable display;
modifying heat relevant display parameters as critical low temperatures are approached; and
displaying only legally required information or information that would not interfere with viewing of legally required information as the critical low temperatures are approached.

The closest prior arts of
Boston et al. (US 2011/0291822) discloses a digital license plate that can change the display information of the license plate to different operation modes (paragraphs 16-18).
Findlay (US 2016/0039364) discloses al digital license plate having a temperature sensor using to adjust the operation of the display of the license display plate (Fig. 3, and paragraph [69]).

However, either singularly or in combination, the cited prior arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 



/DUC Q DINH/Primary Examiner, Art Unit 2692